Citation Nr: 9935052	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  93-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr. 
Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to 
September 1971.  He served in Vietnam from May 1969 to 
May 1970.

This appeal arises from an October 1992 rating decision of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  

A hearing was held on August 28, 1993 in Atlanta, Georgia, 
before Anthony Fava, who was a member of the Board of 
Veterans' Appeals (Board) and was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).  

In July 1997, the veteran's claim was transferred from the 
Atlanta, Georgia RO to the Huntington, West Virginia RO 
because of the veteran's residence change.  

In October 1997, the veteran was informed that the Board 
member who conducted his Travel Board hearing of 
August 28, 1993, was no longer employed by the Board.  He was 
provided the opportunity for another hearing and declined.  

In December 1997, service connection for PTSD was denied by 
the Board.  Thereafter, the veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) for service connection for PTSD.  

In February 1999, while the case was pending at the Court, VA 
and the veteran's representative filed a joint motion 
(Motion) requesting that the Court vacate the Board's 
December 1997 decision which denied service connection for 
PTSD, and remand the case for further development of the 
evidence and readjudication.  In March 1999, the Court 
granted the Motion, vacated the Board's December 1997 
decision which denied service connection for PTSD, and 
remanded the case to the Board for compliance with directives 
that were set forth in the Motion.  


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for PTSD is accompanied by cognizable evidence that the claim 
is capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be addressed in this case is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in its decision in Epps v. Gober, 126 F.3d 1464, 
1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the Court which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See Morton v. West, 12 Vet.App. 477, 480 (1999) (noting that 
the Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").

The Court has also held that, in order to establish that a 
claim for service connection is well-grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  See Elkins v. West, 12 
Vet.App. 209 (1999) (en banc).  "Although the claim need not 
be conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  

A review of the medical evidence of record shows that the 
veteran was seen in the emergency room at Jefferson Hospital 
in June 1992 suffering from severe exacerbation of his PTSD.  
Further, he was hospitalized from August 1992 to 
September 1992 by VA with increased PTSD symptoms.  The 
pertinent discharge diagnosis was PTSD.  

Additionally, evidence in the claims folder shows that the 
veteran served in Vietnam from May 1969 to May 1970.  He was 
assigned as a clerk-typist to Headquarters & Headquarters 
Battery, 1st Bn. 77th Field Artillery 1st Calvary Division 
(AM).  During his Vietnam service, his unit was located at 
fire support base (FSB) Buttons.  FSB Buttons came under 
significant enemy attack on four occasions on 
December 23, 1969 resulting in five soldiers being killed in 
action and eight wounded in action.  

Finally, in August 1992, the veteran underwent VA 
examination.  The pertinent diagnosis at that time was PTSD, 
but only if the veteran's history of nightmares, flashbacks, 
and intrusive thoughts is accepted as true.  

The veteran has established a well-grounded claim for PTSD, 
thus his claim is presumed credible.  He has submitted 
medical evidence of PTSD; lay evidence of an in-service 
stressor (presumed to be credible to establish well-
groundedness), which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability, in the 
form of a diagnosis by a physician.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997), citing Caluza v. Brown, 7 Vet.App. 498, 
506 (1995).  Based on the foregoing, the claim is well-
grounded, and to that extent, the appeal is granted.  


ORDER

The claim for service connection for PTSD is well grounded, 
and, to that extent, the claim is granted.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD based upon his 
service in Vietnam.  

In general, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  

The veteran has established a well-grounded claim for PTSD, 
thus his claim is presumed credible.  He has submitted 
medical evidence of PTSD; lay evidence of an in-service 
stressor and medical evidence of a nexus between service and 
the current PTSD disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  Since the claim is well-grounded, VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The criteria for the adjudication of service connection for 
claims for PTSD have changed.  Under the criteria in effect 
prior to March 7, 1997, the regulations in effect pertaining 
to PTSD were:  

Post-traumatic stress disorder.  Service 
connection for post-traumatic stress 
disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
regulations were made effective from the date of the Cohen 
decision.  Those regulations provide as follows:  

Post-traumatic stress disorder.  Service 
connection for post-traumatic stress 
disorder requires medical evidence 
diagnosing the condition in accordance 
with  Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).  

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Therefore, the veteran should be afforded the 
opportunity to have his claim reviewed under the most 
favorable of the foregoing criteria.

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the Statement of the Case (SOC) 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29.  If not, the matter must be remanded 
to the RO to avoid prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9.

Moreover, if the claim remains denied, a Supplemental 
Statement of the Case (SSOC) addressing the new regulation is 
required.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 19.29, 19.31 (1999).

Therefore, the veteran's claim must be evaluated under the 
new criteria and the veteran and his representative must be 
provided an opportunity to argue the veteran's claim under 
the new criteria.  

Further, since the claim is well-grounded and VA has the duty 
to assist, it is important that all of the veteran's 
stressors be addressed.  The RO contacted the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
to verify the veteran's claimed stressors which occurred when 
he alleged that he was at FSB Buttons; he was under enemy 
fire regularly; observed the remains of a building that had 
been destroyed by enemy fire and was told by one friend in 
May 1970, that another friend, William Martin, had just been 
killed.  The veteran gave a specific date of an alleged 
stressor as March 23, 1970, the date when he was on guard 
duty and was almost hit by incoming rocket attacks.  The 
veteran indicated that this particular event occurred 
approximately three weeks before he left Vietnam and he was 
upset, wondering if he would make it through his last three 
weeks in Vietnam.  The USASCRUR report enclosed extracts from 
Operational Reports-Lessons Learned for the time period of 
May 1, 1969 to January 31, 1970.  However, the veteran was in 
Vietnam from May 1969 to May 1970.  Additionally, the 
stressful events that he cited occurred at the earliest three 
weeks prior to his return from Vietnam.  These records were 
not provided from the USASCRUR.  The RO should contact the 
USASCRUR and seek to obtain the Operational Reports-Lessons 
Learned from February 1970 to May 1970.

Additionally, the USACRUR indicated in its February 1994 
response to the RO that it was unable to locate any casualty 
data on SP4 William E. Martin.  It suggested however, that 
the RO contact the Director, National Archives and Records 
Administration (NARA) to obtain morning reports, DA Form 1 
which could be used to verify daily actions such as wounded, 
missing or killed in action.  This was not done.  It is 
important that the RO attempt to locate these records to 
determine the status of the veteran's friend, William E. 
Martin.  

Moreover, the veteran stated that he requested in June 1997 
that his records be transferred from the Atlanta, Georgia  RO 
to the Huntington, West Virginia RO.  He related that he sent 
some information to the Huntington RO that never became a 
part of his file.  Additionally, he was hospitalized in 
September 1997 in a VA PTSD Rehabilitation Program.  Those 
records also are not associated with the claims folder.  The 
RO should attempt to retrieve these records.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
mental health care providers where he has 
received treatment since service for 
PTSD.  Thereafter, the RO should obtain 
legible copies of all records of 
treatment that have not already been 
obtained, to specifically include the VA 
medical records in July 1997 and 
September 1997, if any.  All records, 
once obtained, must be associated with 
the claims folder.

2.  The RO should request a comprehensive 
written statement from the veteran 
containing as much detail as possible 
regarding the who, what, where, and when 
as to each of the putative stressors 
which he alleges he was exposed to in 
service.  The veteran should provide 
specific details of the claimed stressors 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events 
including the full name, rank, unit of 
assignment, hometown or any other 
identifying detail, specifically as to 
the stressor relating to the explosion of 
the building he claimed to witness, the 
bombing of FSB Buttons while he was on 
guard duty on March 23, 1970, and the 
approximate date he was told that his 
friend, SP4 William E. Martin was killed.  
The veteran is to be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.

3.  The RO should then make a 
determination on whether the veteran 
engaged in combat with the enemy during 
his duty in Vietnam.  If the answer is in 
the affirmative and his alleged stressors 
are related to such combat, the veteran's 
lay testimony regarding such claimed 
stressors must be accepted as conclusive 
as to their occurrence and the further 
development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

4.  In the event it is determined that 
the veteran did not participate in combat 
with the enemy, or that the alleged 
stressors were not related thereto, the 
RO should then review the file and 
prepare a summary of the veteran's 
claimed stressor(s), to include the 
building explosion, the bombing of FSB 
Buttons on March 23, 1970, and the death 
of his friend William E. Martin.  This 
information should be sent to the 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia, 22150 for verification of the 
veteran's putative stressor(s).  The 
Research Unit should provide a unit 
history for the time period in question 
for the veteran's unit(s) while he was in 
Vietnam.  Morning reports, lessons 
learned reports and any other information 
pertinent to the veteran's tour of duty 
in Vietnam, should be sought.  

5.  The RO should contact the Director, 
NARA, ATTN:  NCPMA-O, 9700 Page 
Boulevard, St. Louis, Missouri, 63132, 
and request morning reports and DA Form 1 
and ask for verification of William 
Martin's death or injury from the time 
period of March 1970 to June 1970.  

6.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.  The RO should then 
determine whether the veteran engaged in 
combat with the enemy or, if not, 
indicate which stressor incidents have 
been verified.

7.  If it is determined that the veteran 
engaged in combat during service or was 
otherwise exposed to a verified stressor 
in service, he should be afforded a 
current VA psychiatric examination.  Any 
alleged stressors which have been 
verified should be made known to the 
examiner.  It is imperative that the 
examiner review the claims folder prior 
to the examination, and that all 
indicated psychological testing is 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from his military experiences 
in Vietnam.  It should be stated whether 
a current diagnosis of PTSD is linked to 
a specific corroborated stressor event or 
events experienced during service 
pursuant to the diagnostic criteria set 
forth in Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  If 
a diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  With 
reference to those stressors verified by 
the RO, the examiner should discuss the 
etiology of the veteran's PTSD, and 
provide all factors upon which the 
diagnosis was made.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate the veteran's claim, to 
include consideration of the more 
favorable version of 38 C.F.R. 
§ 3.304(f).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate SSOC and then be afforded a 
reasonable opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed but he may furnish 
additional evidence and argument while the case is in remand 
status.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

